Exhibit 10-A

 

 

 

 



 

 

FY11 Officer
Annual Cash
(OAC) Incentive
Plan

 

[image_001.gif] 

 



 

 

FY11 OFFICER ANNUAL CASH INCENTIVE PLAN

 

 

PURPOSE

 

It is Donaldson Company’s philosophy to provide a total compensation package
that attracts, retains and motivates the best employees. The Incentive Plan
provides variable incentive compensation for eligible positions and is designed
to reward participating employees for their contributions toward Donaldson’s
achievement of specific financial goals.

 

PLAN YEAR

 

The Plan Year coincides with Donaldson Company’s fiscal year of August 1st
through July 31st.

 

PLAN ELIGIBILITY

 

All officers are eligible for the Officer Annual Cash Incentive Plan.
Participants must work a regular full-time or regular part-time schedule during
the Plan Year.

 

INCENTIVE OPPORTUNITY

 

Target incentive opportunity varies by level and position and is expressed as a
percentage of the participant’s base salary effective as of the last working day
in July or last working day in an eligible position.

 

Target incentive opportunity is as follows:

 

• VP’s 40% • SVP’s/CFO 60% • CEO 80%

 

PERFORMANCE MEASUREMENT GOALS (Metrics)

 

Goals are financial and are weighted based on importance and relevance.
Appropriate goals and goal weightings for each participant will vary based on
the organization’s goals and the position’s job responsibilities. The minimum
weighting for any goal is 10%. Each year the Human Resource Committee (HR
Committee) of the Board of Directors establishes and approves the performance
measurement goals for the officers eligible for this plan.

 

 

 

FY11 OFFICER ANNUAL CASH INCENTIVE PLAN

 

 

The following are the specific performance metrics for Officers with Corporate
responsibility:

 

CORPORATE PERFORMANCE METRICS   0% Threshold 100% Target 150% Target 200% Target
EPS

Record

($2.12)

Plan

($2.38)

+18% over Record ($2.50) +24% over Record ($2.63) OI% Plan   - 2.0% Plan Plan +
2.0% N/A NI% Plan – 1.5% Plan Plan +1.5% N/A ROI Cost of Capital 15.0% 20.0%
21.5% Sales 90% of Plan Plan 110% of Plan N/A

 

 

The following are the performance metrics for Officers with Business Segment or
Regional responsibility:

 

BUSINESS SEGMENT AND REGIONAL PERFORMANCE METRICS   0% Threshold 100% Target
150% Target 200% Target EPS

Record

($2.12)

Plan

($2.38)

+18% over Record ($2.50) +24% over Record ($2.63) OI% Plan -2.0% Plan Plan +
2.0% N/A ROI 67% of Plan or the cost of capital, whichever is higher Plan or
straight-line interpolation if plan < cost of capital Straight interpolation
Plan +43% or the record of past 4 years, whichever is higher Sales 90% of Plan
Plan 110% of Plan NA

 

The following are the performance targets:

 

  CEO CFO Section 16 Officers Non Section 16 Officers EPS 50% 40% 40% 30% OI%
10% 0% 20% 25% NI% 0% 20% 0% 0% Sales 20% 20% 20% 20% ROI 20% 20% 20% 25%

 

 

PAYOUT ELIGIBILITY

 

In order to be eligible for a payout, participants must be:

 

  • Performing at an acceptable level as determined by management and/or the HR
Committee.  Participants with a Requires Improvement (RI) performance rating are
not eligible under any circumstance.   • Actively employed by Donaldson on the
last working day of the fiscal year.

 

 

 

FY11 OFFICER ANNUAL CASH INCENTIVE PLAN

 

 

INCENTIVE PAYOUTS

 

Incentive payouts will be available no later than October 15th following the end
of the fiscal year. Payouts are subject to all applicable taxes and will be paid
net of any required withholdings. Active participants must complete all annual
performance management process requirements and acknowledge their new fiscal
year goals before receiving their prior fiscal year Incentive Plan payout.

 

Officers are eligible to defer all or a portion of their incentive payout to the
Donaldson Company, Inc. Deferred Compensation 401(k) Excess Plan. This deferral
election must be made at least six months prior to the end of the performance
period.

 

PAYOUT MODIFICATION

 

For the following situations, incentive payouts will be modified or prorated
based on the month of change as listed in the following table:

 

Month of Change New Hire/ Rehire / Newly Eligible Job Change – Eligible Position
to Another Eligible Position Job Change –Eligible Position to Non- Eligible
Position Retirement, LTD, Death Job 1 Job 2 August 12/12 0 12/12 0 0 September
11/12 0 12/12 0 0 October 10/12 0 12/12 0 0 November 9/12 3/12 9/12 4/12 4/12
December 8/12 4/12 8/12 5/12 5/12 January 7/12 5/12 7/12 6/12 6/12 February 6/12
6/12 6/12 7/12 7/12 March 5/12 7/12 5/12 8/12 8/12 April 4/12 8/12 4/12 9/12
9/12 May 3/12 12/12 0 10/12 10/12 June 2/12 12/12 0 11/12 11/12 July 0 12/12 0
12/12 12/12

 

  • Job changes – incentive payout will be prorated by month of job change based
on incentive opportunity and performance measurement goals defined for jobs 1
and 2.   • Terminations (for any reason other than retirement, death, or LTD) –
If an employee terminates employment prior to the end of the fiscal year, no
incentive is earned.  If an employee terminates after July 31st, the fiscal
year’s incentive will be earned to the extent of the participant’s goal
achievement.   • Other – In the case of an unusual circumstance impacting a plan
participant, management and the HR Committee reserves the right to withhold or
adjust an incentive payout.

 

 

 

FY11 OFFICER ANNUAL CASH INCENTIVE PLAN

 

 

PLAN MODIFICATIONS

 

Donaldson Board of Directors and/or HR Committee reserves the right to modify,
amend or cancel this plan at any time in response to changing business
conditions or unforeseen circumstances. They also retain the right to make
adjustments for any unusual item that has an unplanned impact on the incentive
payout. Adjustments, if any, may have either a negative or positive effect on
the incentive payout earned by a participant.

 

RIGHT TO CONTINUED EMPLOYMENT

 

Nothing contained in the Incentive Plan shall be construed to confer upon any
employee the right to continued employment, or alter the company’s right to
terminate his/her employment at any time.

 

 

 

 

 



 